DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 have been examined.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  In the third and fourth lines of claim 1, “said initial quantity” poses a technical antecedent basis problem, because previous references are merely to “a quantity” and “said quantity”.  (The phrase “said initial quantity” is also found in the fifth line of claim 1.)  It would also be better to place a comma after “a product” in the first line of claim 1.  Appropriate correction is required.
Claims 2 and 3 are objected to because of the following informalities:  In the third line of claim 2, “a terms of payment” should be “terms of payment” or perhaps “a set of terms of payment”.  Appropriate correction is required. 
Claim 3 is objected to because of the following informalities:  In the third line of claim 3, “a terms of payment” should be “terms of payment” or perhaps “a set of terms of payment”.  Appropriate correction is required.  
Claims 8 and 9 are objected to because of the following informalities:  In the third line of claim 8, and again in the fifth and sixth lines, “said payment terms option” should be “said payment terms selection option” for consistency with claim 4.  At the end of the third line of claim 8, the word “and” should be deleted.  At the end of the fourth line of .  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  In the second line of claim 11, “based one or more” should be “based on one or more”.  In the fifth line of claim 11, “shipping time said ordered quantity” should be “shipping time before said ordered quantity” or perhaps “shipping time until said ordered quantity”.  In the seventh line of claim 11, “a terms of purchase” should be “terms of purchase” or perhaps “a set of terms of purchase”.  Appropriate correction is required.
Claims 12-17 are objected to because of the following informalities:  In the second line of claim 12, “and online portal” should be “an online portal”.  Appropriate correction is required.
Claims 16 and 17 are objected to because of the following informalities:  In the third line of claim 16, and again in the fifth and sixth lines, “said payment terms option” should be “said payment terms selection option” for consistency with claim 13.  At the end of the third line of claim 16, the word “and” should be deleted.  At the end of the fourth line of claim 16, the comma should be changed to a semicolon, and followed by the word “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “said purchased quantity” in the second line.  There is insufficient antecedent basis for this limitation in the claim.  (Claim 3 also recites “said purchased quantity” in the fourth line.)
Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “said purchased quantity” in the second line.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “said adjusted price” in the second line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is stated to depend from claim 1, but for examination purposes is treated as depending from claim 8, which does provide antecedent basis in the words “adjusting said price”.

Claim 13 recites the limitation “said purchased quantity” in the second line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite two related methods of ordering or selling a product, which is an abstract idea in the field of organizing human activity. This judicial exception is not integrated into a practical application as set forth below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth in detail below.
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claims 1 and 10 recite methods, and therefore fall within the statutory category of process, as do their dependents (Mayo test, Step 1).  Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Mayo test, Step 2A, Prong 1).  The claims recite a method of ordering a product, and a method of selling a product.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  The claims do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The specific steps of the claims, such as shipping a quantity of a product, offering said quantity of the product for sale after said quantity of 
Independent claim 1 recites a method of ordering a product, comprising: shipping a quantity of a product; offering, by a seller, said quantity of said product for sale after said quantity of said product has been shipped; and ordering, by a buyer, during shipment of said quantity of said product, at least a portion of said quantity of said product as an ordered quantity of said product.  The offering and ordering steps are purely directed to commercial interactions; the shipping step, if it qualifies as at all technological, could be met by such well-understood, routine, and conventional technology as wooden sailing ships, packs on mules, or trucks.  The limitations of claim 1, whether considered separately or in combination, do not raise the claimed method to significantly more than an abstract idea.
Claim 2, which depends from claim 1, recites that said ordering step includes the steps of: selecting said [quantity] of said product; and selecting at least one of a terms of payment and a payment type.  Neither selecting step need be technological.  Claim 3, which depends from claim 2, recites that the method further comprises: computing a price of said ordered quantity based on one or more of said ordered quantity, terms of payment, a payment type, said quantity of said product shipped, and a remaining amount of time before said [quantity] is shipped to a predetermined destination.  None of this need be technological, and in particular, the computing could be performed by a human being.  The limitations of claims 2 and 3, whether considered separately or in 
Claim 4, which depends from claim 1, recites that said offering step and said ordering step are performed through an online portal.  Official notice is taken that online portals require only well-understood, routine, and conventional computer and telecommunication technology.  Claim 5, which depends from claim 4, recites that the online portal displays one or more of a price for said product, a quantity selection option to set [a] purchased quantity, a payment terms selection option to set payment terms, and a payment type option to set payment type.  Official notice is taken that displaying information on online portals (e.g., websites or webpages) is well-understood, routine, and conventional.  Claim 6, which depends from claim 5, recites that the online portal further displays a remaining shipping time for said product to reach its destination.  Claim 7, which depends from claim 6, recites that the online portal further displays a remaining quantity of said product.  As set forth above with regard to claim 5, official notice is taken that displaying information on online portals (e.g., websites or webpages) is well-understood, routine, and conventional; this also applies to claims 6 and 7.  Claim 8, which depends from claim 7, recites that the ordering step includes: setting said quantity selection option to set said ordered quantity; setting said payment terms selection option; setting said payment type option; and adjusting said price based on one or more of said ordered quantity, said payment terms [selection] option, said payment type option, said remaining shipping time until said ordered quantity reaches a destination, and said remaining quantity of said product.  These ordering steps are not in themselves technological, and could be performed in the course of purely offline 

Independent claim 10 recites a method of selling a product, comprising: shipping a quantity of a product; and while said quantity of said product is being shipped, performing one or more of: offering, by a seller, said quantity of said product for sale, ordering, by a buyer, at least a portion of said quantity of said product being shipped as an ordered quantity, or sending, to said seller, information from said buyer relating to a product request, or sending, to said seller, feedback information.  The shipping step, if it qualifies as at all technological, could be met by such well-understood, routine, and conventional technology as wooden sailing ships, packs on mules, or trucks.  The offering, ordering, and two sending operations need not be technological at all.  The limitations of claim 10, whether considered separately or in combination, do not raise the claimed method to significantly more than an abstract idea.
Claim 11, which depends from claim 10, recites that the method further comprises setting a price for said ordered quantity based [on] one or more of: said ordered quantity of said product; a remaining quantity of said product; an amount of remaining shipping time [before] said ordered quantity reaches a destination; [terms] of 
Claim 12, which depends from claim 10, recites that at least one of said offering and said ordering step are performed through [an] online portal.  Official notice is taken that online portals require only well-understood, routine, and conventional computer and telecommunication technology.  Claim 13, which depends from claim 12, recites that the online portal displays one or more of a price for said product, a quantity selection option to set [a] purchased quantity, a payment terms selection option to set payment terms, and a payment type option to set payment type.  Official notice is taken that displaying information on online portals (e.g., websites or webpages) is well-understood, routine, and conventional.  Claim 14, which depends from claim 13, recites that the online portal further displays a remaining shipping time for said product to reach its destination.  Claim 15, which depends from claim 14, recites that the online portal further displays a remaining quantity of said product.  As set forth above with regard to claim 13, official notice is taken that displaying information on online portals (e.g., websites or webpages) is well-understood, routine, and conventional; this also applies to claims 14 and 15.  Claim 16, which depends from claim 15, recites that the ordering step includes: setting said quantity selection option to set said ordered quantity; setting said payment terms selection option; setting said payment type option; and adjusting said price based on one or more of said ordered quantity, said payment terms selection option, said payment type option, said remaining shipping time until said ordered quantity reaches a 

Claim Interpretation
Claim 1 recites “shipping a quantity of a product … and ordering, by a buyer, during shipment of said [quantity] of said product, at least a portion of said quantity of said product as an ordered quantity of said product”, and claim 6, which depends indirectly from claim 1, recites “wherein said online portal further displays a remaining shipping time for said product to reach its destination.”  This appears to refer to a quantity of a product being shipped from, for example, factory A to warehouse B.  Claim 8, which depends, via claim 7, from claim 6, recites that a price may be adjusted based on “said remaining shipping time until said ordered quantity reaches a destination”.  Based on giving claim limitations their broadest reasonable interpretation, Examiner interprets this language in claim 8 as referring to either the quantity of a product being shipped reaching its original destination (such as warehouse B) or to the portion of said quantity of said product reaching another destination, such as a buyer’s home.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over DuFour (U.S. Patent Application Publication 2007/0203821) in view of official notice.  As per claim 1, DuFour discloses a method of ordering a product, comprising: shipping a quantity of a product (Abstract; paragraphs 18, 27, 38, 39, 47, and 62) (such shipping or transit inherently involves a quantity); offering, by a seller, the product for sale after said quantity of said product has been shipped (paragraphs 34, 35, 47, 48, 64, 65, 74, and 75); and ordering, by a buyer, during shipment of the quantity of said product, at least some of said product (paragraphs 22, 37, 47, 48, 64, 65, 74, and 75).  DuFour does not expressly disclose offering by the seller, said quantity of said product for sale, and .  
As per claim 4, DuFour does not use the exact words “online portal”, but discloses a “network buyer and seller forum”, using the Internet or other platforms, to carry out the relevant operations of sellers offering products and buyers ordering products (Abstract; paragraphs 24, 25, 31-35, 50-52, and 75), constituting an online portal. 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over DuFour and official notice as applied to claim 1 above, and further in view of Amancherla (US Patent Application Publication 2017/0161701).  As per claim 2, Amancherla discloses selecting a quantity of a product for purchase (Figure 1; paragraph 3).  Official notice is taken that it is well to known to select at least one of terms of payment and a payment type (for example, an online shopper may choose . 
As per claim 3, official notice is taken that it is well to known to compute a price of an ordered quantity based on at least the ordered quantity (for example, websites which permit shoppers to select how many of each item to buy, and charge accordingly).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s filing or priority for the method to further comprise computing a price of said ordered quantity based on one or more of the ordered quantity and the other listed factors, for at least the obvious advantage of charging the buyer in accordance with the quantity of a product purchased (the product would normally have cost the seller money or other resources, and the items not purchased by a particular buyer could generally be sold to others).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DuFour and official notice as applied to claim 4 above, and further in view of Amancherla (US Patent Application Publication 2017/0161701).  Amancherla discloses displaying a price for a product, and a quantity selection option, so that a user can selecting a quantity of a product to be purchased (Figure 1; paragraph 3).  Hence, it would have been obvious to .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DuFour, Amancherla, and official notice as applied to claim 5 above, and further in view of the anonymous article “Talk this way: shippers, third party logistics providers and carriers transition to new forms of connectivity to cut costs and improve visibility,” hereinafter “Talk this way”.  DuFour does not disclose that the online portal further displays a remaining shipping time for said product to reach its destination, but “Talk this way” teaches using the Web, EDI, or other formats to display estimated arrival times to customers (paragraph beginning “management also recently created” and the subsequent paragraph).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s filing or priority for the online portal to further display a remaining shipping time for said product to reach its destination, for at least the obvious advantage of enabling a buyer to know when he could expect to obtain the ordered product, and to make plans accordingly.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DuFour, Amancherla, “Talk this way,” and official notice as applied to claim 6 above, and further in view of Moskos et al. (U.S. Patent Application Publication 2013/0204732).  DuFour does not disclose that the online portal further displays a remaining quantity of said product, but Moskos teaches displaying a remaining quantity of a product being sold . 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DuFour, Amancherla, “Talk this way,” Moskos, and official notice as applied to claim 7 above, and further in view of Garcia et al. (U.S. Patent 9,922,356), and Livingston et al. (U.S. Patent Application Publication 2012/0166241).  As per claim 8, setting the quantity selection option to set the ordered quantity is obvious in view of Amancherla, as set forth above with regard to claim 5.  Setting the payment terms option is obvious in view of well-known practice of which official notice is taken, as set forth above with regard to claim 5. DuFour does not disclose setting the payment terms option, but Garcia teaches setting a payment terms option (Figures 23 and 24; column 14, line 45, through column 15, line 6; column 26, line 48, through column 27, line 12).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s filing or priority to set the payment terms option, for the obvious advantage, as in Garcia, of arriving at payment terms acceptable to the buyer and the seller.
DuFour does not expressly disclose adjusting the price based on one or more of the ordered quantity, a payment terms option, a payment type option, the remaining shipping time, and the remaining quantity of the product.  However, Livingston teaches dynamically adjusting price based on sales inventory and/or other factors (paragraph 
As per claim 9, DuFour discloses completed transactions (paragraphs 71 and 72), and discloses the procedure if a BOQ (buy offer quote) is accepted (paragraph 76; paragraph 11 for “BOQ”), implying completion of the ordering step.  Given price adjustment, as taught by Livingston (see above, with regard to claim 8), it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s filing or priority to complete the ordering step at the adjusted price, for at least the obvious advantage of completing the sale at a price expected to lead to the highest profit. 

Claims 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over DuFour (U.S. Patent Application Publication 2007/0203821) in view of official notice.  As per claim 10, DuFour discloses a method of selling a product, comprising: shipping a quantity of a product (Abstract; paragraphs 18, 27, 38, 39, 47, and 62) (such shipping or transit inherently involves a quantity); and, while said quantity of said product is being shipped, performing one or more of: offering, by a seller, the product for sale (paragraphs 34, 35, 47, 48, 64, 65, 74, and 75); and ordering, by a buyer, at least said quantity of said product for sale, for such obvious advantages as informing potential buyers of how much was available, and profiting from the sale of a quantity up to the full quantity being shipped; and obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s filing or priority for a buyer to order at least a portion of said quantity of said product as an ordered quantity of said product, for at least the obvious advantage of obtaining or attempting to obtain a potentially available quantity of a desired product.
As per claim 11, official notice is taken that it is well to known to set a price for an ordered quantity based on at least the ordered quantity (for example, websites which permit shoppers to select how many of each item to buy, and charge accordingly, or supermarkets where the bill depends on how many of a particular item a customer rings up).   
As per claim 12, DuFour does not use the exact words “online portal”, but discloses a “network buyer and seller forum”, using the Internet or other platforms, to carry out the relevant operations of sellers offering products and buyers ordering .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DuFour and official notice as applied to claim 12 above, and further in view of Amancherla (US Patent Application Publication 2017/0161701).  Amancherla discloses displaying a price for a product, and a quantity selection option, so that a user can selecting a quantity of a product to be purchased (Figure 1; paragraph 3).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s filing or priority for the online portal to display one or more of a price for the product, a quantity selection option to set said [ordered] quantity, and the other listed options
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DuFour, Amancherla, and official notice as applied to claim 13 above, and further in view of the anonymous article “Talk this way: shippers, third party logistics providers and carriers transition to new forms of connectivity to cut costs and improve visibility,” hereinafter “Talk this way”.  DuFour does not disclose that the online portal further displays a remaining shipping time for said product to reach its destination, but “Talk this way” teaches using the Web, EDI, or other formats to display estimated arrival times to customers (paragraph beginning “management also recently created” and the subsequent paragraph).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s filing or priority for the online portal to further display a remaining shipping time for said product to reach its destination, for at least the obvious advantage of enabling a buyer to know when he could expect to obtain the ordered product, and to make plans accordingly.  
15 is rejected under 35 U.S.C. 103 as being unpatentable over DuFour, Amancherla, “Talk this way,” and official notice as applied to claim 14 above, and further in view of Moskos et al. (U.S. Patent Application Publication 2013/0204732).  DuFour does not disclose that the online portal further displays a remaining quantity of said product, but Moskos teaches displaying a remaining quantity of a product being sold (Figures 4A, 4B, and 4C; paragraphs 52, 54, and 55).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s filing or priority for the online portal to further display a remaining quantity of said product, for such obvious advantages as encouraging potential buyers to place orders before all of the product is gone, and informing buyers of whether they can obtain what they may consider a useful quantity.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DuFour, Amancherla, “Talk this way,” Moskos, and official notice as applied to claim 7 above, and further in view of Garcia et al. (U.S. Patent 9,922,356), and Livingston et al. (U.S. Patent Application Publication 2012/0166241).  As per claim 8, setting the quantity selection option to set the ordered quantity is obvious in view of Amancherla, as set forth above with regard to claim 5.  Setting the payment terms option is obvious in view of well-known practice of which official notice is taken, as set forth above with regard to claim 5. DuFour does not disclose setting the payment terms option, but Garcia teaches setting a payment terms option (Figures 23 and 24; column 14, line 45, through column 15, line 6; column 26, line 48, through column 27, line 12).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of .
DuFour does not expressly disclose adjusting the price based on one or more of the ordered quantity, a payment terms option, a payment type option, the remaining shipping time, and the remaining quantity of the product.  However, Livingston teaches dynamically adjusting price based on sales inventory and/or other factors (paragraph 45).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s filing or priority to adjust the price based on at least the remaining quantity of the product, for at least the obvious advantage of raising a price to increase profits when a low remaining inventory suggests that products will be bought even at a higher price, and lowering to price to increase profits or cut losses when a high remaining inventory suggests that products will remain unsold unless their price be reduced.   
As per claim 17, DuFour discloses completed transactions (paragraphs 71 and 72), and discloses the procedure if a BOQ (buy offer quote) is accepted (paragraph 76; paragraph 11 for “BOQ”), implying completion of the ordering step.  Given price adjustment, as taught by Livingston (see above, with regard to claim 9), it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s filing or priority to complete the ordering step at the adjusted price, for at least the obvious advantage of completing the sale at a price expected to lead to the highest profit.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuelbs et al. (U.S. Patent 7,136,830) in view of official notice.  Kuelbs discloses a method of selling a product, comprising: shipping a quantity of a product (column 13, lines 26-56; column 17, line 56, through 18, line 2; column 27, line 41, through column 28, line 17) (such shipping or transit inherently involves a quantity); and, while said quantity of said product is being shipped, performing one or more of: offering, by a seller, the product for sale (column 13, lines 26-56; column 27, line 41, through column 28, line 17); and ordering, by a buyer, at least some of said product (column 17, line 56, through 18, line 2; column 27, line 41, through column 28, line 17).  Kuelbs does not expressly disclose offering by the seller, said quantity of said product for sale, and ordering, by the buyer, at least a portion of said quantity of said product as an ordered quantity of said product.  However, official notice is taken that it is well known for sellers to offer specific quantities of products for sale, and for buyers to order or place bids for at least a portion of products for sale.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s filing or priority for a seller to offer said quantity of said product for sale, for such obvious advantages as informing potential buyers of how much was available, and profiting from the sale of a quantity up to the full quantity being shipped; and obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s filing or priority for a buyer to order at least a portion of said quantity of said product as an ordered quantity of said product, for at least the obvious advantage of obtaining or attempting to obtain a potentially available quantity of a desired product. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Livingston et al. (U.S. Patent 8,521,620) is the patent issued on the application published as US Patent Application Publication 2012/0166241, and used in making rejections under 35 U.S.C. 103.  Spiegel et al. (U.S. Patent 8,615,473) disclose a method and system for anticipatory package shipping.  Chowdhary et al. (U.S. Patent 9,760,854) discloses a system and method for identifying and co-ordinating alternate delivery of one or more selected items.  Amancherla et al. (U.S. Patent 10,453,042) is the patent issued on the application published as US Patent Application Publication 2017/0161701, and used in making rejections under 35 U.S.C. 103.
Misawa et al. (US Patent Application Publication 2003/0144946) disclose a delivery information processing method and apparatus.  Tobin (US Patent Application Publication 2004/0019552) discloses a limited inventory offered for sale at iteratively adjusted pricing.  Jamil et al. (US Patent Application Publication 2011/0047021) disclose minimum and maximum recommended supply lines for determining a price-protection rebate.  Spiegel et al. (US Patent Application Publication 2012/0323645) disclose a method and system for anticipatory package shipping.  Tanimoto et al. US Patent Application Publication 2013/0254085) disclose an online produce brokerage.  Bhageria et al. (US Patent Application Publication 2020/0051010) disclose modifying trading plans during transit of a conveyance.
Shinji (WO 2016/208080 A1) discloses a management device and method.  
The anonymous article, “Richway ‘masters’ its automated DC,” discloses shipping products to any of multiple stores. 
, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	August 10, 2021